Citation Nr: 1550757	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  15-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956 and October 1962 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In July 2015, the RO effectuated a June 2015 Board decision granting service connection for a left ankle disability.


CONCLUSION OF LAW

The appeal concerning entitlement to service connection a left ankle disability was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2015 decision, the Board granted service connection for a left ankle disability.  In a July 2015 rating decision, the RO effectuated the Board's June 2015 decision and granted service connection for degenerative joint disease, left ankle (claimed as a left ankle disability), assigning a 10 percent rating effective June 25, 2012.  The Veteran has not initiated an appeal with respect to the assigned rating or effective date.  Thus, the appeal for entitlement to service connection for a left ankle disability must be dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C.A. § 7105 (West 2014); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 


ORDER

The claim for service connection for a left ankle disability is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


